 1   ADAM K. YOWELL
     Nevada Bar No. 11748
 2   Adam.yowell@fisherbroyles.com
     FISHERBROYLES, LLP
 3   5470 Kietzke Ln.
     Suite 300
 4   Reno, NV 89521
     Telephone: (775) 230-7364
 5   Counsel for Plaintiff
 6   Alastair J. Warr
     IN Bar #15873-49
 7   FisherBroyles, LLP
 8   203 N. LaSalle St., #2100
     Chicago, IL 60601
 9   Telephone: 317.407.5260
     Email: Alastair.warr@fisherbroyles.com
10   (pro hac vice)
11

12                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
13

14   NexRF Corp.,
15                 Plaintiff,                             Civil Action No. 3:20-CV-603-MMD-CLB
16

17   v.                                                     STIPULATED MOTION TO EXTEND
                                                             TIME TO FILE OPPOSITION AND
18   Playtika Ltd., Playtika Holding Corp., Caesars
                                                                    REPLY BRIEFS
     Interactive Entertainment, LLC
19                                                                   (First Request)
                   Defendants.
20

21
              The Playtika Defendants in this case filed a Motion for Sanctions under Rule 11 on May
22

23   5, 2021. ECF No. 53. The parties have agreed and hereby move to modify the briefing schedule

24   for the Playtika Defendants’ Motions.     There is good cause for this extension because of
25   counsels’ schedules and the complexity of the issues presented. The current deadlines and
26
     requested extensions are summarized in the below chart. This is the first request to extend the
27
     briefing deadlines for the above-mentioned Motion.
28


                                                      1
     4820-9824-4584, v. 1
 1                                       Current Deadline                Requested New Deadline
     Response       to      Motion   for May 19, 2021                    June 1, 2021
 2   Sanctions
 3   Reply ISO Motion                    May 26, 2021                    June 22, 2021

 4

 5            Dated: May 7, 2021

 6   /s/ Adam Yowell                                     /s/ Michael J. McCue
     Adam K. Yowell                                     Michael J. McCue
 7   FISHERBROYLES, LLP                                 Nevada Bar No. 06055
     5470 Kietzke Ln                                    Meng Zhong
 8
     Suite 300                                          Nevada Bar No. 12145
 9   Reno, NV 89521                                     LEWIS ROCA ROTHGERBER CHRISTIE LLP
     Telephone: (775) 230-7364                          3993 Howard Hughes Pkwy, Suite 600
10   Adam.yowell@fisherbroyles.com                      Las Vegas, NV 89169-5996
                                                        Tel: 702.949.8200
11   Alastair J. Warr                                   E-mail: mmccue@LRRC.com
     IN Bar #15873-49 (pro hac vice)                    E-mail: mzhong@LRRC.com
12
     FisherBroyles, LLP                                 Gerson S. Panitch (pro hac vice)
13   203 N. LaSalle St., #2100                          FINNEGAN, HENDERSON, FARABOW, GARRETT &
     Chicago, IL 60601                                  901 New York Avenue, NW
14   Telephone: 317.407.5260                            Washington, DC 20001-4413
     Email:                                             Tel: 202-408-4080
15                                                      E-mail: gerson.panitch@finnegan.com
     Alastair.warr@fisherbroyles.com
16
     Attorney for Plaintiff NexRF Corp.                 Attorneys for Defendants Playtika Ltd.
17                                                      and Playtika Holding Corp.

18

19                                                           IT IS SO ORDERED:
20

21                                                       _____________________________
                                                         UNITED STATES DISTRICT JUDGE
22                                                               May 13, 2021
                                                         Dated: _____________________________

23

24

25

26

27

28


                                                         2
     4820-9824-4584, v. 1
